Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00390-CV

                                           Brian GILL,
                                            Appellant

                                                 v.

                                            Gina GILL,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-23530
                            Honorable Tina Torres, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is dismissed for want of
prosecution. Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED November 2, 2022.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice